Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
Status of the Application
Claims 1-21 are pending in this application.
Drawings
The drawings are accepted as part of the formal application.
Applicant cooperation is requested in correcting any errors of which applicant may become aware in the drawings.
Specification
The specification is accepted as part of the formal application.
Applicant cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puetz et al. (US. Pat. 6,535,682).
Regarding claim 1, Puetz et al. anticipate a splice equipment assembly comprising: a housing (e.g. housing portion 24) having a height extending between a top (99) and a bottom (28), a width extending between a first side (e.g. right side, not labeled) and a second side (e.g. left side, not labeled), and a depth extending between a rear and an open front providing access to an interior of the housing; a trunk cable port (101) disposed at the top of the housing to provide access to the interior of the housing; at least one equipment cable port (92) disposed at the second side of the housing to provide access to the interior of the housing; a splice tray assembly (44) disposed within the housing, the splice tray assembly including a frame holding (246/248) at least one splice tray; a first guide member arrangement (e.g. right side component 292) disposed at an inner surface at the first side of the housing to define a first cable routing path between the trunk cable port (101) and the splice tray assembly; and a second guide member arrangement (e.g. left side component 292) disposed at an inner surface at the second side of the housing to define a second cable routing path between the at least one equipment cable port and the splice tray assembly, the second cable routing path not overlapping the first cable routing path (Figs. 1-2, Figs. 14-15).

    PNG
    media_image1.png
    832
    433
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    785
    508
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    815
    501
    media_image3.png
    Greyscale


Reproduced/annotated from US. Pat. 6,535,682.
Regarding claims 2-5, Puetz et al. further anticipate that the splice tray assembly is mounted to the rear of the housing; wherein the splice tray assembly includes a plurality of splice trays mounted to the frame, each splice tray being movable between a stowed position and an access position; wherein the interior of the housing includes a first region and a second region, wherein the splice tray assembly is a first splice tray assembly disposed in the first region, and wherein a second splice tray assembly is mounted within the housing in the second region, and wherein the first and second cable routing paths service the first region, and wherein additional first and second cable routing paths service the second region; wherein the first cable routing path extends along the first side and the rear of the housing and wherein the second cable routing path extends along the second side and the rear of the housing (see Figs. 1-2, Figs. 14-15).
Regarding claims 6-9, Puetz et al. further anticipate that wherein neither the first cable routing path nor the second cable routing path extend circumferentially around the splice tray assembly; wherein the at least one equipment cable port is one of a plurality of equipment cable ports extending through the second side wall; wherein the equipment cable ports are disposed in a vertical column; wherein the equipment cable ports are spaced along a majority of a height of the second side wall (see Figs. 1-2, Figs. 14-15).
Regarding claims 10-12, Puetz et al. further anticipate a telecommunications equipment frame (20) comprising the splice equipment assembly (24) of any of the above claims claim 1; and further comprising: a base (28), and two vertical uprights (240), and a top member (226) defining a central zone; the upright members further defining an upper equipment zone (22); the upright members further defining a lower cable tray zone; one or more front trays in the cable tray zone, and openings through the frame to one or more rear trays; wherein the equipment zone defined by the two uprights is open without cable management structure for receiving telecommunications equipment (e.g. optical modules 32); at least one slack storage zone adjacent to the central zone including a plurality of cable management devices for storing cable slack, the splice equipment assembly being disposed opposite the at least one slack storage zone; and, further comprising telecommunications equipment (see Figs. 1-2, Figs. 14-15).
Regarding claims 13-17, Puetz et al. further anticipate that further comprising a second slack storage zone on an opposite side of the central zone relative to the first slack storage zone; wherein each slack storage zone includes a column of spools; wherein the front trays have different lengths; wherein the front trays all have the same length; wherein the one or more front trays includes only a single front tray (see Figs. 1-2, Figs. 14-15).
Regarding claims 18-21, Puetz et al. further anticipate that the one or more rear trays includes only a single rear tray; and further comprising a splice equipment assembly mounted to the frame and offset from the central zone; wherein the splice equipment assembly includes at least one equipment cable port facing towards the central zone and including a trunk cable port facing in a different direction from the equipment cable port; wherein the at least one equipment cable port includes a plurality of equipment cable ports, and wherein each of the equipment cable ports aligns with telecommunications equipment received in the equipment zone (see Figs. 1-2, Figs. 14-15).
EXAMINERS NOTE: A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804,807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278,280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Solheid et al. (US. Pub. 2004/0146266).
Smith et al. (US. Pub. 2008/0080829).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung Lam whose telephone number is 571-272-9790.  The examiner can normally be reached on M - F    08:30 AM - 05:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883



	/KAVEH C KIANNI/            Primary Examiner, Art Unit 2883